Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 1 of 26




                 Exhibit C
               Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 2 of 26




       Bluetooth 5
       Go Faster. Go Further.




Bluetooth® 5 is a transformative update that significantly increases
the range, speed, and broadcast messaging capacity of Bluetooth
applications and makes use cases in smart home automation,
enterprise, and industrial markets a reality.




  Bluetooth SIG Proprietary and Confidential                                      1
              Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 3 of 26

Bluetooth 5 / Go Faster. Go Further.




     table of
     contents
     1.0 Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4     Contributors

     2.0 A Choice of Three PHYs. . . . . . . . . . . . . . . . . . . . . . . 6
         2.1 The PHYsical Layer                                              7
                                                                                            Martin Woolley
         2.2 LE 1M                                                           7              Author

                                                                                            Sarah Schmidt
                                                                                            Graphic Designer
     3.0 LE 2M-Double The Speed. . . . . . . . . . . . . . . . . . . . . . 8
         3.1 Factors Behind the Introduction of LE 2M                      9
         3.2 Technical Aspects of LE 2M                                    9


     4.0 4x Range. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
         4.1 Range and Bluetooth 4                                                     11
         4.2 Why Increase the Range of Bluetooth?                                      11
         4.3 The LE Coded PHY                                                          11
         4.4 Dealing with Errors                                                       12
         4.5 Error Detection                                                           12
         4.6 Error Correction                                                          13


     5.0 PHY Selection. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
         5.1 Changing the Current PHY                                               15




Bluetooth SIG Proprietary and Confidential                                                                     2
             Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 4 of 26

Bluetooth 5 / Go Faster. Go Further.




     table of
     contents
     5.0 PHY Selection (cont.). . . . . . . . . . . . . . . . . . . . . . . . . 14
         5.2 Comparing the Three PHYs                                           15


     6.0 Advertising Extensions. . . . . . . . . . . . . . . . . . . . . . . . 16
         6.1 Advertising in Bluetooth 4                                        17
         6.2 Bluetooth 5 Advertising Extensions in Summary 17
         6.3 Larger Packets and Advertising
     		Channel Offload                                                         17
         6.4 Advertising Packet Chaining                                       18
         6.5 Advertising Sets                                                  18
         6.6 Reduced Contention and Duty Cycle                                 18
         6.7 High Duty Cycle Non-Connectable Advertising 19


     7.0 Slot Availability Masks. . . . . . . . . . . . . . . . . . . . . . . . 20


     8.0 Improved Frequency Hopping. . . . . . . . . . . . . . . . . . 22


     9.0 The Significance of Bluetooth 5. . . . . . . . . . . . . . . . . 24




Bluetooth SIG Proprietary and Confidential                                           3
            Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 5 of 26

Bluetooth 5 / Go Faster. Go Further.                                     back to contents




1.0
introduction




Bluetooth SIG Proprietary and Confidential                                             4
                Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 6 of 26

  Bluetooth 5 / Go Faster. Go Further.                                                  back to contents


  1.0 Introduction




According to a paper by Goldman Sachs, in the 1990s
there were approximately 1 billion devices connected to
the internet. In the 2000s, the age of the smartphone, this
figure rose to 2 billion. ABI Research now forecasts that
by 2021 there will be 48 billion devices connected to the
internet, in what we’re likely to term the age of the IoT. Of
those 48 billion devices, 30% are forecasted to include
Bluetooth technology.



                                                                BILLIO N
This is no coincidence. Bluetooth Low Energy (LE) has
been actively evolved to make it a key enabler of the
Internet of Things (IoT), focusing on the edge tier of IoT
systems. Bluetooth 5 brings some major advances to the          devices will be connected to the
technology and makes it ideal for an even broader range         internet by the year 2021 — of
of IoT scenarios.                                               those, 30% are forecasted to
                                                                include Bluetooth technology.
In this paper, we will present and explore the key
advances in Bluetooth 5.



  Bluetooth SIG Proprietary and Confidential                                                          5
            Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 7 of 26

Bluetooth 5 / Go Faster. Go Further.                                     back to contents




2.0
a choice of
three PHYs




Bluetooth SIG Proprietary and Confidential                                             6
               Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 8 of 26

  Bluetooth 5 / Go Faster. Go Further.                                                                     back to contents


  2.0 A Choice of Three PHYs

The PHYsical Layer
Bluetooth is a full protocol stack. The bottom layer of the
stack is called the Physical Layer and is normally referred
to as PHY.

Bluetooth 5 adds two new PHY variants to the PHY
specification used in Bluetooth 4. Each PHY variant has
its own particular characteristics and was designed with
specific aims in mind. The three PHYs have been named
to allow them to be easily referenced in specifications.
Their names are LE 1M, LE 2M, and LE Coded.
                                                                     Logical Link Control & Adaptation Protocol
LE 1M
LE 1M is the PHY used in Bluetooth 4. It uses Gaussian
Frequency Shift Keying and has a symbol rate of 1 mega
symbol per second (Ms/s). It continues to be available for
use in Bluetooth 5 and it’s support is mandatory.




                                                              Figure 1 -The Bluetooth Low Energy protocol stack




  Bluetooth SIG Proprietary and Confidential                                                                             7
            Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 9 of 26

Bluetooth 5 / Go Faster. Go Further.                                     back to contents




3.0
LE 2M double
the speed




Bluetooth SIG Proprietary and Confidential                                             8
                Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 10 of 26

  Bluetooth 5 / Go Faster. Go Further.                                                                back to contents


  3.0 A LE 2M Double the Speed

The new LE 2M PHY allows the physical layer to operate       Such changes bring with them a substantial increase in
at 2 Ms/s and thus enables higher data rates than LE 1M      the amount of data being collected.
and Bluetooth 4.                                             There’s also been a rise in devices that act as buffered

Factors Behind the Introduction of LE 2M                     sensors, especially in fields like Lifestyle Analysis. Here,

Many use cases involving Bluetooth LE tend to involve        the user will wear a sensor, often for several days, before

small amounts of data, perhaps transmitted only              transferring all the accrued data to another device, such

occasionally. But there are use cases gaining prominence     as a smartphone or computer.

which demand a low-power wireless communications             Quantity of data is not the only driver behind the
technology which supports higher data rates.                 introduction of LE 2M. Transmitting a given amount of

Firmware upgrades are an important practice which, as        data using a reduced amount of air time also provides

well as delivering new functionality, will often deliver     greater spectral efficiency.

bug fixes and security improvements which help keep          Technical Aspects of LE 2M
users, businesses, and industrial systems safe and           The LE 2M PHY is characterized by using double the
secure. Being able to initiate and complete a firmware       symbol rate that the LE 1M PHY uses and therefore
upgrade over the air quickly helps with the task of          double that of the Bluetooth 4 PHY. 2-level Gaussian
keeping device firmware up to date. Consumers, in            Frequency Shift Keying (GFSK) continues to be used
particular, are likely to be reluctant to apply firmware     with binary zero represented by decreasing the carrier
updates if their experience is that they take an excessive   frequency by a given frequency deviation and a binary
amount of time to complete.                                  one represented by increasing the carrier frequency by
User experience and human behaviour are as much a            the same deviation.
consideration in security as are the technical aspects.
                                                             LE 1M uses a frequency deviation of at least 185 kHz.
Sports and fitness devices are getting increasingly          Higher symbol rates can produce greater amounts of
sophisticated and now often measure multiple                 inter-symbol interference however. To mitigate this, the
dimensions of the human body more frequently and             LE 2M PHY uses a frequency deviation of at least
with greater accuracy. A similar trend is taking place       370 kHz.
with some medical devices. The ECG has evolved from a
device which had one lead to the 12 lead ECG of today.




Figure 2 - We’re collecting more data from sensors




  Bluetooth SIG Proprietary and Confidential                                                                          9
           Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 11 of 26

Bluetooth 5 / Go Faster. Go Further.                                    back to contents




4.0
4x range




Bluetooth SIG Proprietary and Confidential                                           10
                 Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 12 of 26

  Bluetooth 5 / Go Faster. Go Further.                                                             back to contents


  4.0 4x Range

Range and Bluetooth 4                                    To understand how this has been accomplished requires
Bluetooth LE has a much longer range than is popularly   the question of what we mean by range in wireless
believed to be the case, even at version 4. Informal     communications systems to be answered.
testing by the author, using a standard smartphone       Bluetooth is a radio technology and radio is a form
and a Bluetooth LE MCU, demonstrated the successful      of electromagnetic radiation. In the context of
receipt of Bluetooth notifications by the smartphone     telecommunications, the question of maximum range is
at a distance of over 350 meters from the MCU in an      better expressed as what is the maximum range at which
environment which was sub-optimal with respect to        data can be correctly extracted from the received signal,
radio communication, containing numerous people and      rather than how for can this electromagnetic energy travel
trees. And there are commercial Bluetooth modules on     and still be detected.
the market whose data sheets state that a range of 500
                                                         The distinction relates to how we use radio to encode
meters is possible.
                                                         and transmit data and how background noise can impact
                                                         the decoding of that data by a radio receiver. Symbols
                                                         created by modulating a carrier signal to represent
                                                         binary zeroes or ones get transmitted. The receiver must
                                                         receive the signal, turn it back into the same symbols
                                                         and, by extension, the same binary values higher up the
                                                         stack. A transmitted zero, decoded by the receiver as a
                                                         one or vice versa, represents an error.

                                                         The receiver has its work complicated by the fact
 Figure 3 - Informal testing of Bluetooth 4 and range:   that there is background radiation, or noise in the
 		         0.22 miles = 354 meters

Why Increase the Range of Bluetooth?
Given the fact that Bluetooth 4 has a remarkably
healthy range for a low-power wireless communications
technology, why increase it still further?

There are many use cases where greater range is
advantageous. The smart home sector is one example
and it has, to a degree, informed some of the goals
behind Bluetooth 5 and its increased range.

The LE Coded PHY
The LE Coded PHY allows range to be quadrupled
(approximately) compared to Bluetooth 4, and this has
been accomplished without increasing the transmission
power required.




  Bluetooth SIG Proprietary and Confidential                                                                      11
                                        Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 13 of 26

                   Bluetooth 5 / Go Faster. Go Further.                                                         back to contents


                   4.0 4x Range
Signal Strength at Receiver




                              Distance From Transmitter



Figure 4 - Relationship between SNR and BER (not to scale)

environment. The closer the level of the background                      Dealing with Errors
noise to that of the received signal, the harder it                      In communications systems, errors are dealt with via
becomes to decode the received signal and, at some                       two broad strategies. The first is Error Detection and the
point, errors in the decoding process start to occur.                    second is Error Correction.
Formally, we term the ratio of our transmitted signal
power to that of the background noise the Signal-to-
                                                                         Error Detection
                                                                         There are various schemes which allow a receiver to
Noise Ratio (SNR). The strength of the received signal
                                                                         detect errors. Parity bits were first used many decades
diminishes as the receiver moves further away from
                                                                         ago in both paper and magnetic tape systems. Wired,
the transmitter and consequently, with a more or less
                                                                         serial communications systems still rely on parity bits
constant background noise level, the SNR reduces. As
                                                                         to allow the receiver to detect that one or more bits has
such, the probability of decoding errors
                                                                         been incorrectly decoded.
occurring increases.
                                                                         There are also several types of checksum which can be
We can quantify the level of errors experienced and
                                                                         used. Bluetooth uses a type of checksum known as a
we call this the Bit Error Rate (BER). BER is essentially
                                                                         Cyclic Redundancy Check (CRC). All packets have a 24-
the probability that a transmitted bit will be incorrectly
                                                                         bit CRC value calculated for them by the transmitter and
decoded by the receiver. We can then state the limit to
                                                                         appended to the packet. The receiver recalculates the
the BER, which we will tolerate at a given receiver input
                                                                         CRC and compares the calculated value with the value
level. Bluetooth defines a BER of 0.1% as the limit which a
                                                                         appended to the packet. If they are not the same, an
receiver must achieve.
                                                                         error has occurred.
So, increasing the range of Bluetooth without increasing
the transmitter power was really a problem concerned                     In the event that errors are detected, systems may
with achieving the same maximum permitted BER at a                       respond in one or two ways. They could regard the
greater distance from the transmitter and, hence, at a                   error as fatal and abandon the communication, or they
lower SNR.                                                               could request or hint that the transmitter should send
                                                                         the data again in the hope that a subsequent attempt




                      Bluetooth SIG Proprietary and Confidential                                                                12
                  Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 14 of 26

  Bluetooth 5 / Go Faster. Go Further.                                                               back to contents


  4.0 4x Range

will be successful. Bluetooth causes the transmitter to      LE Coded may be used with a choice of 2 different
retransmit data when a CRC check has failed, simply by       coding schemes, termed S=2 and S=8. The Pattern
not acknowledging the packet at the link layer. Failure to   Mapper converts each bit from the convolutional FEC
receive an acknowledgement causes the transmitter to         encoder into P symbols, where the value of P depends
send the data again.                                         on the coding scheme in use. If S=2 then, in fact, there
                                                             is no change (i.e. P=1), but if S=8 then each bit from the
Error Correction
                                                             FEC encoder produces 4 output bits (i.e. P=4) from the
It is possible to not only detect errors at the receiver,
                                                             Pattern Mapper. Specifics are as shown below:
but also up to certain limits to correct them so that the
receiver does not need to have the data retransmitted.        Input (from FEC        Output with       Output with
Bluetooth LE at version 4 does not perform error              Encoder)               S=2               S=8

correction, only error detection.                             0                      0                 0011

Correcting errors using advanced error-correction             1                      1                 1100
techniques has the major advantage that data can be
                                                             Figure 7 - Pattern Mapper
correctly decoded at a lower SNR and, hence, at a
greater distance from the transmitter. This is the basis     The choice of coding scheme, S=2 or S=8, with the LE
upon which Bluetooth 5’s increased range has been built.     Coded PHY has two consequences. With S=2, range
The LE Coded PHY uses Forward Error Correction               will be approximately doubled, whilst with S=8 it will be
(FEC) to correct errors. It works by adding additional       approximately quadrupled. But as can be seen, due to
redundant bits to the transmitted packets, whose             the requirement for redundant data to support the FEC
sole purpose is to support the application of the FEC        algorithm at the receiver, it also impacts the number of
algorithm and to determine the correct value that            symbols which must be transmitted. This reduces the
erroneous bits should have.                                  overall data rate.
In fact, the process adds two stages to the bit stream
process in Bluetooth LE. This is depicted below:




Figure 5 - FEC in Bluetooth 5 bit stream processing

FEC Encoding uses a convolutional encoder, which
generates 2 bits for every input bit using the following
generator polynomials:




Figure 6 - FEC in Bluetooth 5 bit stream processing



   Bluetooth SIG Proprietary and Confidential                                                                        13
           Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 15 of 26

Bluetooth 5 / Go Faster. Go Further.                                    back to contents




5.0
PHY selection




Bluetooth SIG Proprietary and Confidential                                           14
              Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 16 of 26

  Bluetooth 5 / Go Faster. Go Further.                                                                 back to contents


  5.0 PHY Selection

Changing the Current PHY                                     Comparing the Three PHYs
The Host Controller Interface (HCI) supports a new           The following table presents key metrics relating to the
command with which the Change PHY Procedure may              three PHYs in Bluetooth 5.
be invoked by the host. This allows the host to select the
                                                                            LE 1M         LE Coded     LE Coded     LE 2M
PHY it wishes to use at any given time. It is envisaged                                   S=2          S=8
that applications, for example, may wish to switch into       Symbol Rate   1 Ms/s        1 Ms/s       1 Ms/s       2 Ms/s
2Ms/s mode for those use cases where the highest data
                                                              Data Rate     1 Mbit/s      500 Kbit/s   125 Kbit/s   2 Mbit/s
rates are required or switch to long-range mode when
                                                              Error         CRC           CRC          CRC          CRC
required.                                                     Detection

                                                              Error         NONE          FEC          FEC          NONE
                                                              Correction

                                                              Range         1             2            4            0.8
                                                              Multiplier
                                                              (approx.)

                                                              Bluetooth 5   Mandatory     Optional     Optional     Optional
                                                              Requirement




  Bluetooth SIG Proprietary and Confidential                                                                              15
           Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 17 of 26

Bluetooth 5 / Go Faster. Go Further.                                    back to contents




6.0
advertising
extensions




Bluetooth SIG Proprietary and Confidential                                           16
                 Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 18 of 26

  Bluetooth 5 / Go Faster. Go Further.                                                                       back to contents


  6.0 Advertising Extensions

Advertising in Bluetooth 4                                   been opened, and other maintenance indicators all at
Advertising packets in Bluetooth 4 are 37 octets long        once, for example.
with a 6 octet header and a payload of, at most, 31          The next sections explore each aspect in the Bluetooth 5
octets. Advertising packets are transmitted on up to         advertising extensions feature in turn.
three dedicated channels numbered 37, 38, and 39 out
of a total of 40 radio channels, each of which are 2MHz
wide. The full set of channels are numbered from
0 to 39.

The same payload is typically transmitted on all three
channels, one packet at a time.




Figure 8 - Advertising and channel use in Bluetooth 4


Bluetooth 5 Advertising Extensions
in Summary
There have been some major changes in how advertising
may be performed in Bluetooth 5, compared with
Bluetooth 4. Eight new PDUs relating to advertising,
scanning, and connecting have been added to the              Figure 9 - Things will be able to say more about themselves with
                                                             		         Bluetooth 5 advertising extensions
Generic Access Profile. These changes allow much
larger amounts of data to be broadcast in connectionless
                                                             Larger Packets and Advertising
scenarios, advertising to be performed in a deterministic
                                                             Channel Offload
fashion, and multiple distinct sets of advertising data
                                                             Bluetooth 5 allows packets to be up to 255 octets long.
to be broadcast. There are significant improvements
                                                             This is accomplished, in part, through offloading the
regarding contention and duty cycle too.
                                                             payload to one of the other channels in the 0-36 channel
Bluetooth beacons are a major use case for Bluetooth         number range, previously only used for connection
advertising. It’s forecasted that by 2021 over 565 million   events (a connection event is a time slot during which
beacon products will be shipping per year. Bluetooth 5       data may be transmitted over a connection). In addition
provides the basis for creating next-generation beacons,     to allowing larger packets in connectionless scenarios,
which will allow much richer, multi-faceted sets of          this has other benefits which we’ll come to.
contextual data to be broadcast by beacons, rather than
just an ID or URL. It’s easy to envisage a vending machine
or refrigerator broadcasting its location ID, temperature,
stock level, battery level, number of times the door has     Figure 10 - Bluetooth 5 larger advertising packets and channel offload




  Bluetooth SIG Proprietary and Confidential                                                                                    17
                  Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 19 of 26

  Bluetooth 5 / Go Faster. Go Further.                                                              back to contents


  6.0 Advertising Extensions

Only header data, including a new field called AuxPtr,       needs only to inform the Controller of the advertising
is transmitted on channels 37, 38, and 39, which are         sets and their respective parameters initially, after which
now known as the Primary Channels in the context of          the Link Layer takes over.
Bluetooth 5 advertising. The AuxPtr field references
                                                             Periodic Advertising
the packet containing the advertising payload, which
                                                             Advertising usually includes a degree of randomness
is transmitted on a secondary channel. It includes the
                                                             inserted in the advertising event scheduling process.
channel number that the payload will be transmitted on
                                                             Random delays are deliberately inserted to help avoid
so that receivers know where to find it.
                                                             persistent packet collisions. With Bluetooth version 4,
Advertising Packet Chaining                                  this was the only way in which advertising could work.
For those use cases requiring even larger amounts of         Bluetooth 5 introduces the ability to perform periodic
data to be broadcast, it’s possible to chain packets         and deterministic advertising, which allows scanners
together and for each packet to contain a different          to synchronise their scanning for packets with the
subset of the whole data set.                                schedule of the advertising device. This can be a more
                                                             power-efficient way to perform scanning and is also
Each chained packet can be transmitted on a different
                                                             likely to pave the way for new uses of Bluetooth LE in
channel, with the AuxPtr header field referencing the
                                                             connectionless scenarios, such as audio applications.
next in the chain.
                                                             The Generic Access profile now defines a synchronizable
                                                             mode and a non-synchronizable mode. When operating
                                                             in synchronizable mode, a Periodic Advertising
                                                             Synchronization Establishment procedure is defined.
Figure 11 - Advertising packet chaining
                                                             Periodic advertising, performed in synchronizable mode,
Advertising Sets                                             leverages a new header field called SyncInfo, which
Bluetooth 4 did not make provision for the advertising       contains timing and timing offset information. Periodic
payload to vary. Proprietary extensions have emerged         advertisements use a new GAP PDU called
in the market to make this possible from some modules.       AUX_SYNC_IND.
Bluetooth 5 introduces a standard mechanism for having
                                                             Reduced Contention and Duty Cycle
multiple, distinct sets of advertising data.
                                                             One of the many interesting things about the changes
Advertising sets have an ID which is used to indicate        to advertising in Bluetooth 5 is the way in which radio
which set a given packet belongs to and each set has         channels are now used, with primary advertising
its own advertising parameters, such as its advertising      channels 37, 38, and 39 carrying less data and secondary
interval and the PDU type to be used. Advertising sets       channels 0-36 doing most of the heavy lifting. With
may use either the primary channels or the secondary         advertising data using all available channels, and only
channels. Critically, the task of scheduling and             small headers using the primary channels, there will be
transmitting the different sets falls to the Link Layer in   less contention on those channels.
the Controller rather than it having to be driven by the     Furthermore, Bluetooth 4 transmits the same payload up
Host, which would be far less power efficient. The Host



   Bluetooth SIG Proprietary and Confidential                                                                        18
                Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 20 of 26

  Bluetooth 5 / Go Faster. Go Further.                                                              back to contents


  6.0 Advertising Extensions

to three times on three different channels. Bluetooth 5     High Duty Cycle
now transmits such data once only, with small headers       Non-Connectable Advertising
referencing it from the primary channels. The total         The minimum Advertising Interval has been reduced
amount of data transmitted is thus less and so duty cycle   from 100ms to 20ms for non-connectable advertising.
has been reduced                                            This will be of benefit in allowing a rapid recognition of
                                                            and response to advertising packets from devices
                                                            like beacons.




 Figure 12 - Reduced contention and duty cycle




  Bluetooth SIG Proprietary and Confidential                                                                       19
           Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 21 of 26

Bluetooth 5 / Go Faster. Go Further.                                    back to contents




7.0
slot availability
masks




Bluetooth SIG Proprietary and Confidential                                           20
               Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 22 of 26

  Bluetooth 5 / Go Faster. Go Further.                                      back to contents


  7.0 Slot Availability Masks

Bluetooth 5 made some changes to help improve
coexistence with other radio technologies on devices
such as smartphones.

Bluetooth uses the 2.4GHz ISM band and this is
immediately adjacent to the Mobile Wireless Standard
(MWS) bands, such as are used for LTE. There’s
potential for interference between the two systems,
with transmissions from one desensitizing the receiver
on the other. Bluetooth 5 introduces a system called Slot
Availability Masks, which allows Bluetooth to indicate
the availability of its time slots and to synchronize in an
optimal manner with the use of the adjacent
MWS bands.




  Bluetooth SIG Proprietary and Confidential                                             21
           Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 23 of 26

Bluetooth 5 / Go Faster. Go Further.                                    back to contents




8.0
improved
frequency
hopping




Bluetooth SIG Proprietary and Confidential                                           22
              Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 24 of 26

  Bluetooth 5 / Go Faster. Go Further.                                     back to contents


  8.0 Improved Frequency Hopping

Bluetooth uses Adaptive Frequency Hopping when in a
connection. This is an algorithm which determines the
radio channel to transmit and receive on and involves
the selected channel changing frequently such that data
is transmitted over a wide selection of channels. This
helps make Bluetooth perform well in busy
radio environments.

The Bluetooth 4 channel selection algorithm used in
frequency hopping produced only 12 distinct sequences
of channels and all packets in a given connection event
would use the same channel, which is not optimal for
some applications, such as audio.

Bluetooth 5 introduced a new channel selection
algorithm called channel selection algorithm #2.
Hopping sequences are now pseudo random and the
distinct sequences which are possible are very large.
Devices can indicate in connection parameters whether
they support the new channel selection algorithm.
Channel selection algorithm #2 makes use of a shared
event counter, which ensures that each peer in the
connection selects the same channel from the next
available channel in a pseudo-random sequence.




  Bluetooth SIG Proprietary and Confidential                                            23
           Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 25 of 26

Bluetooth 5 / Go Faster. Go Further.                                    back to contents




9.0
the significance
of Bluetooth 5




Bluetooth SIG Proprietary and Confidential                                           24
                Case 6:20-cv-00980-ADA Document 27-5 Filed 04/12/21 Page 26 of 26

  Bluetooth 5 / Go Faster. Go Further.                                       back to contents


  9.0 The Significance of Bluetooth 5

Bluetooth 5 represents another step change in
Bluetooth technology.

Whole-home and building coverage is provided for
with the new, long-range LE Coded PHY. The higher
symbol rate of LE 2M improves spectral efficiency and
supports emerging use cases in, for example, sports and
fitness and medical equipment. Bluetooth’s advertising
extensions feature will pave the way for next-generation
beacons, advanced audio applications and more. New
industrial applications will become possible and some
smart city applications too.

Bluetooth 5 will have a substantial impact in many
sectors and further position it as the low power wireless
technology of choice for the Internet of Things.


References
[1] Bluetooth SIG, Bluetooth 5 Core Specification
    See https://www.bluetooth.com/specifications/
    bluetooth-core-specification




  Bluetooth SIG Proprietary and Confidential                                              25
